NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 


                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 12, 2015 
                                 Decided, March 12, 2015 
                                              
                                          Before 
 
                         RICHARD A. POSNER, Circuit Judge 
                          
                         FRANK H. EASTERBROOK, Circuit Judge 
                          
                         JOHN DANIEL TINDER, Circuit Judge 
 
No. 14‐2778 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Northern District of Illinois, 
                                                 Eastern Division. 
      v.                                          
                                                 No. 12 CR 755‐3 
LUIS RAMIREZ‐PADILLA,                             
      Defendant‐Appellant.                       Ronald A. Guzmán, 
                                                 Judge. 
 
                                        O R D E R 

       Luis Ramirez‐Padilla participated in a drug‐trafficking organization that was led 
by his brother on the southwest side of Chicago, Illinois. During the summer of 2012, 
Ramirez‐Padilla delivered cocaine to customers and suppliers, collected proceeds, and 
harbored drugs and money in his apartment. He pleaded guilty (without negotiating a 
plea agreement) to conspiracy to possess with intent to distribute a cocaine mixture. 
See 21 U.S.C. §§ 841(a)(1), 846. 

      The district court calculated a total offense level of 31 and a criminal history 
category of I, yielding an imprisonment range of 108 to 135 months. The version of 
No. 14‐2778                                                                           Page 2 
 
§ 2D1.1(c) then in force placed his base offense level at 34 (he admitted that his 
involvement in the conspiracy included between 15 and 50 kilograms of cocaine). 
See U.S.S.G. § 2D1.1(c)(1) (2013). Over Ramirez‐Padilla’s objection, the court applied a 
two‐level enhancement for maintaining a stash house, see id. § 2D1.1(b)(12). The court 
then applied a three‐level reduction for acceptance of responsibility, see id. § 3E1.1, and 
a two‐level reduction because he qualified for the safety valve, see id. § 2D1.1(b)(16). 
Ramirez‐Padilla requested a reduction for his minor role in the offense, but the court 
declined to reduce his offense level further. In determining Ramirez‐Padilla’s sentence, 
the district court accounted for a pending amendment that would reduce by two levels 
the offense levels in the Drug Quantity Table, see U.S.S.G. § 2D1.1(c) (2014), resulting in 
a base offense level of 29 and a corresponding guidelines range of 87 to 108 months. 
After weighing the sentencing factors under 18 U.S.C. § 3553(a), the court sentenced 
Ramirez‐Padilla to 70 months’ imprisonment. 

        Ramirez‐Padilla filed a notice of appeal, and his appointed counsel now seeks to 
withdraw on the ground that all potential appellate claims are frivolous. See Anders v. 
California, 386 U.S. 738, 744 (1967). Ramirez‐Padilla has not answered our invitation to 
comment on counsel’s motion. See CIR. R. 51(b). Because counsel’s analysis appears to be 
thorough, we limit our review to the subjects discussed in counsel’s brief. See United 
States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 
(7th Cir. 1996).   

        Counsel tells us that Ramirez‐Padilla does not wish to challenge his guilty plea 
and thus appropriately forgoes discussing the voluntariness of the plea or the adequacy 
of the plea colloquy. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United 
States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). 

       Counsel considers whether Ramirez‐Padilla could argue that the district court 
clearly erred by denying a two‐level reduction based on his minor role in the offense. 
See U.S.S.G. § 3B1.2(b). To qualify for this reduction, Ramirez‐Padilla needed to 
demonstrate that he was “substantially less culpable than the average participant.” Id. 
app. n.3(a); United States v. Thi, 692 F.3d 571, 574 (7th Cir. 2012). Ramirez‐Padilla 
characterized himself as a “gofer” and emphasized the short length of his participation 
(three months compared to the years invested by his coconspirators). The district court 
acknowledged that Ramirez‐Padilla was “not a major ringleader,” but found that he 
was more than a minor participant because he “maintained a stash house for the drugs, 
kept physical custody of kilos of cocaine for the ringleader or hundreds of thousands of 
dollars in cash,” and “was a major distributor as well.” “[A] minor role reduction need 
No. 14‐2778                                                                           Page 3 
 
not apply to a defendant who was close to the leaders of a conspiracy and handled or 
transported drugs,” United States v. Garcia, 580 F.3d 528, 538–39 (7th Cir. 2009), so we 
agree with counsel that it would be frivolous to challenge the district court’s denial of 
this two‐level reduction. 

        Counsel also explores whether Ramirez‐Padilla could argue that the district 
court erred by imposing a two‐level upward adjustment under U.S.S.G. 
§ 2D1.1(b)(12)—the stash house enhancement—for maintaining a premises to distribute 
a controlled substance. But counsel properly concludes that such an argument would be 
frivolous. A defendant maintains a stash house if “’he owns or rents premises, or 
exercises control over them, and for a sustained period of time, uses those premises to 
manufacture, store, or sell drugs.’” United States v. Flores‐Olague, 717 F.3d 526, 532 (7th 
Cir. 2013) (quoting United States v. Acosta, 534 F.3d 574, 591 (7th Cir. 2008)). A 
defendant’s primary place of residence may constitute a stash house if drug‐trafficking 
activities are frequent and significant. See id. at 533. The court noted that 
Ramirez‐Padilla paid the rent and used the apartment as his primary residence, and 
found that the primary purpose of the apartment was “to enable the drug business to 
flourish” because the organization’s leader chose this apartment as the safest location 
for Ramirez‐Padilla to store the drugs and proceeds. 

       We agree with counsel that any challenge to Ramirez‐Padilla’s 70‐month 
sentence, which is well below the low end of the guidelines range (108 to 135 months), 
would be frivolous. A below‐guidelines sentence is presumptively reasonable, Rita v. 
United States, 551 U.S. 338, 347 (2007); United States v. Pape, 601 F.3d 743, 746 (7th Cir. 
2010), and counsel is unable to identify any reason to disregard that presumption. And 
as counsel notes, the court considered the § 3553(a) factors, including Ramirez‐Padilla’s 
youth (27 at the time) and lack of significant criminal history. The court also stressed 
that Ramirez‐Padilla turned to his brother’s drug organization only after he lost his job 
because of an eye surgery. 

       Thus, we GRANT counsel’s motion to withdraw and DISMISS the appeal.